■ PER CURIAM.
This cause recurs for consideration upon,the mandate of the Supreme Court of the-United States pursuant to the decision and! judgment of that court reversing a prior-*308decision and judgment of this court. Robinson v. State of Florida, 378 U.S. 153, 84 S.Ct. 1693, 12 L.Ed.2d 771. By our prior decision, Robinson v. State, Fla., 144 So.2d 811, we affirmed the judgment of the Criminal Court of Record of Dade County. In accord with the directive of the judgment of the Supreme Court of the United States, our prior decision and judgment are hereby set aside and vacated and the cause is hereby remanded to the Criminal Court of Record of Dade County, Florida, for further proceedings and disposition in accord with the cited decision of the Supreme Court of the United States.
It is so ordered.
DREW, C. J., and ROBERTS, THORN-AL, O’CONNELL and HOBSON (Ret.), TJ., concur.